DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 25 October 2021.  Claims 1, 13, 14 and 18 have been cancelled.  Claims 2, 3, 8-11, 15, 16, 19 and 20 have been amended.  Claims 2-12, 15-17 and 19-22 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 2-12, 15-17 and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 2, the prior art of record taken alone or in combination fails to teach providing, to a client device over the network, an instance of a virtual application including one or more graphical user interface elements for defining one or more rules associated with the site, determining, by the server, an action for an electrical appliance at the site to influence the environmental condition at the site based at least in part on the measurement data and the one or more rules associated with the site; and providing an indication of the action to a second device at the site to control operation of the electrical appliance.
As per claim 3, the prior art of record taken alone or in combination fails to teach determining, by the server, an action for an electrical appliance at the site to influence the environmental condition at the site based at least in part on the 
As per claim 16, the prior art of record taken alone or in combination fails to teach a server coupled to the database and a network to determine an action for an electrical appliance to modify the environmental condition at the site based at least in part on comparing the measurement data to the one or more rules, provide, via the network, indication of the action to a second device at the site to control operation of the electrical appliance to influence the environmental condition at the site, and provide, to a client device, a graphical user interface display within an instance of a virtual application, the graphical user interface display depicting conditions at the site and operational status of the second device at the site.
As per claim 20, the prior art of record taken alone or in combination fails to teach provide, to a client device over a network, an instance of a virtual application including one or more graphical user interface elements for defining one or more rules associated with a site; determine an action for an electrical appliance to modify the environmental condition at the site based at least in part on the measurement data received from the site via the network and the one or more rules associated with the site; and provide an indication of the action to a device at the site to control operation of the electrical appliance to influence the environmental condition at the site.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to on-demand energy management:
		USPN 11,099,526 B2 to Wenzel et al.
		USPN 11,061,908 B2 to Kemp et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        5 November 2021